Citation Nr: 0932593	
Decision Date: 08/28/09    Archive Date: 09/04/09	

DOCKET NO.  05-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial increased (compensable) 
evaluation for recurrent dislocation of the right shoulder 
from August 2003, and in excess of 10 percent from March 
2009. 

2.  Entitlement to an increased initial (compensable) 
evaluation for postoperative recurrent dislocation of the 
left shoulder from August 2003, and in excess of 10 percent 
from March 2009.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from October 1996 to 
October 1999, and from January 2002 to August 2003.  The 
latter period of service was terminated with administrative 
separation for cause under other than honorable conditions, 
but the disabilities at issue were incurred during the 
Veteran's initial enlistment.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which granted service 
connection for current dislocations of both shoulders with 
noncompensable evaluations.  In January 2008, the Board 
remanded the appeal of both evaluations for proper VCAA 
notice and for additional VA examination.  Both of these were 
accomplished on remand.  See Stegal v. West, 11 Vet. App. 268 
(1998).  Following the Veteran's March 2009 VA examination on 
remand, the RO granted an increased evaluation to 10 percent 
each for the Veteran's shoulders effective from the date of 
that examination.  The appeal continues, and is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Since surgical correction in service, recurrent 
dislocation of the left shoulder is not shown in any 
objective medical evidence on file, examination in August 
2004 found this shoulder to be without identifiable loss of 
range of motion, loss of strength, arthritis or pathology of 
the shoulder joint sufficient for any compensable evaluation, 
but at the time of the March 2009 VA examination, the left 
shoulder was noted to have very slight limitation of motion 
with moderate degenerative changes and acromioclavicular 
joint arthrosis sufficient for a compensable evaluation for 
painful range of motion of a major joint with arthritis.  

3.  At the time of initial VA examination in August 2004, the 
right shoulder was shown to have normal range of motion, 
strength and normal X-ray studies without identifiable 
pathology or deformity of the shoulder joint nor was there 
evidence of recurrent dislocation, but at the time of the 
March 2009 VA examination, the right shoulder was shown to 
have mild to moderate degenerative changes with slight 
narrowing of the glenohumeral joint, and the evidence did 
demonstrate that the Veteran's right dominant shoulder did 
have infrequent episodes of recurrent dislocation with 
guarding of movement sufficient for a 20 percent evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased (compensable) 
evaluation for right shoulder recurrent dislocation effective 
from August 2003, and in excess of 10 percent from March 2009 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5203-5003 (2008).

2.  The criteria for an initial increased (compensable) 
evaluation for postoperative left shoulder recurrent 
dislocation effective from August 2003 have not been met, but 
the criteria for an increased evaluation to 20 percent for 
infrequent episodes of recurrent dislocation with guarding of 
movement have been met effective from March 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5203-5003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the Veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
Veterans in obtaining such evidence.  

One purpose of the Board's earlier January 2008 remand was to 
provide the Veteran with proper VCAA notice.  Notice had 
previously been provided in June 2004, but was inadequate.  
On remand, the Veteran was provided formal VCAA notice in 
October 2008 which informed him of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
This notice also went into some detail regarding the 
requirements for increased evaluations for orthopedic 
disability.  The Veteran had previously been provided the 
rating criteria for evaluating his shoulder disability at 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  This notice also 
requested the Veteran to return and complete medical releases 
so that any and all private non-VA treatment records for 
either of the Veteran's shoulders following service 
separation might be collected for review, but the Veteran 
returned no completed medical releases, so no additional 
private medical records were collected or are now available.  
The Veteran was also provided an up-to-date VA orthopedic 
examination.  

Upon completion of that March 2009 examination, the RO noted 
that the examination report did not indicate the Veteran's 
claims folder had been provided or reviewed to the examiner 
and returned the case for corrective action.  In May 2009, 
the claims folder was reviewed in conjunction with the 
earlier report of examination and the VA examiner who 
conducted that examination and an attending physician 
reviewed the record and reported that there was no change or 
amendment to the earlier report of examination necessary as a 
result of such review.  The Board finds that this action 
substantially complies with the VA examination requested in 
the Board's earlier remand.  All known available evidence has 
been collected for review, the Veteran has been provided two 
VA examinations which are adequate for rating purposes, and 
he has submitted no objective medical evidence of any kind or 
completed medical releases for VA to collect such evidence on 
his behalf.  VCAA is satisfied in this appeal.  38 U.S.C.A. 
§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  This 
is the rule regarding analogous ratings.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the 
shoulders are considered major joints.  38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Arthritis, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  However, even if limitation of motion does not 
arise to a compensable level, any limitation of motion 
resulting in pain with arthritis of a major joint which is 
service connected, is entitled to at least a minimum 
compensable evaluation.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Code 5003.

Compensable evaluations from 20 to 50 percent are available 
for various degrees of impairment by ankylosis (complete bony 
fixation) of the shoulder joint, and scapulohumeral 
articulation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A 20 percent evaluation is warranted for limitation of 
shoulder (arm) motion to no higher than the level of the 
shoulder for either the major or minor arm.  A 30 percent 
evaluation is warranted for limitation of motion of the 
dominant major arm to midway between the side and shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 20 percent evaluation is warranted for either the major or 
minor arm if malunion of the shoulder joint is shown to 
result in moderate deformity.  Marked deformity with malunion 
of the major arm warrants a 30 percent evaluation.  Recurrent 
dislocations of the shoulder which are infrequent and result 
in guarding of movement only at the shoulder level warrants a 
20 percent evaluation for either shoulder and with frequent 
episodes of dislocation and guarding of all arm movements, 
warrants a 30 percent evaluation for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula involving malunion 
warrants a 10 percent for either arm.  Impairment of the 
clavicle or scapula with nonunion with loose movement 
warrants a 20 percent evaluation for either arm as does 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

As pointed out in the Board's earlier remand, since this 
appeal arose from an initial grant of service connection with 
disagreement as to the assigned evaluation, and with remand 
to complete additional evidentiary development including VA 
examination, VA must consider the possibility of staged 
ratings during the pendency of the appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis:  Service connection for recurrent dislocations of 
both shoulders was granted in the original rating decision 
now on appeal from August 2004 based upon clear findings in 
the service treatment records from the Veteran's first 
enlistment.  The DD Form 214 showed that the Veteran was 
schooled during service in maintaining self propelled field 
artillery which is certainly heavy equipment.  The left 
shoulder was subject to recurrent dislocation and in July 
1999, he underwent left shoulder rotator cuff repair with 
placement of three screws.  The service treatment records do 
report, however, that following this surgical intervention, 
the left shoulder was not subject to recurrent dislocation 
thereafter.

The right shoulder was shown to have first dislocated in 
1990, and was reduced in the emergency room, and that there 
were multiple subsequent right shoulder dislocations which 
the Veteran reduced on his own without presenting for 
treatment.  There was discussion of surgical repair during 
service but this was never completed, nor has there been any 
right shoulder surgery since service separation.

The Veteran filed his initial claim for service connection 
for the shoulders within one year of service separation.  He 
was first examined by VA in August 2004.  His history during 
service was discussed.  That examination included a detailed 
discussion of the postoperative scarring of the left shoulder 
and there was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss or keloid formation.  
There was also no coverage of an area larger than six square 
inches.  The Veteran was right hand dominant.  

Physical examination revealed that both shoulders had full 
and complete flexion, abduction, external and internal 
rotation, with no findings of additional limitation based on 
pain, fatigue, weakness, lack of endurance or incoordination.  
There was no ankylosis.  X-ray studies of both shoulders 
revealed normal mineralization, joint spaces well maintained, 
no arthritis, and the only positive finding was evidence of 
prior surgical repair with metal anchors remaining on the 
left.  There was not evidence of recurrent dislocation of 
either shoulder in this examination nor findings of any 
particularly identifiable pathology except the right shoulder 
was noted to be affected by bursitis.  Given the complete 
absence of any findings upon examination of recurrent 
dislocation of either shoulder, normal X-rays with no 
ankylosis no impairment of either shoulder joint either by 
nonunion or malunion, no limitation of motion, and no 
arthritis, a compensable evaluation for either shoulder joint 
was simply not warranted and the Board finds that the initial 
assignment of noncompensable evaluations at this time was 
entirely warranted.  No evaluation was warranted for 
restriction in range of motion since no restriction of any 
amount was identified upon examination, and the examination 
specifically noted that neither shoulder was affected by 
pain, fatigue, weakness, lack of endurance or incoordination, 
and no loss of strength was identified.

As noted above, the Veteran did not return any signed 
releases for collection of private medical records, so there 
is no objective evidence demonstrating an increase in 
severity of symptoms prior to the time of his subsequent 
March 2009 VA examination.  However, at the time of that 
examination, it was clear that there had been an increase in 
symptoms, and there was also an increase in clinically 
identifiable pathology in each shoulder.  The right handed 
Veteran did complain of flare ups on the right shoulder 
whenever he pulled it out of the socket while lifting or with 
sudden movements, and he reported that such episodic 
dislocations occurred around once every three months with 
significant increases of pain.  He reported that he treated 
this by manually reducing the dislocation himself without 
medical treatment.  He also reported no additional or follow-
on surgery to either shoulder and no injury to either 
shoulder since service separation.  Notably, the Veteran did 
not report recurrent left shoulder dislocation which is 
consistent with evidence in the service treatment records 
indicating that subsequent to rotator cuff repair with anchor 
placement, there was no further left shoulder dislocations.  

Upon examination, the Veteran reported occasional stiffness, 
but no weakness, swelling, heat, redness, instability, and no 
locking.  Examination revealed the left shoulder to have 
normal configuration but no joint deformity or deviation or 
muscle atrophy, and the left shoulder was also negative for 
laxity.  Range of motion testing was only slightly diminished 
from normal with flexion and abduction reduced to 175 (of a 
maximum 180) degrees.  Internal and external rotation were 
full and complete at 90 degrees.  Repetition of range of 
motion did not produce any decrease in function secondary to 
pain, fatigue or lack of endurance.  Left shoulder strength 
remained at 5/5 with restrictive muscle testing.  

The right shoulder also had slight reduction in range of 
motion to 170 (of a maximum 180) degrees for both flexion and 
abduction.  Internal and external rotation were full and 
complete at 90 degrees.  The physician also found no decrease 
in function secondary to pain, fatigue, or lack of endurance, 
and that the right shoulder also had full strength at 5/5.  
X-ray studies of the left shoulder revealed moderate joint 
arthrosis and degenerative changes in the glenohumeral joint 
with mild sclerosis of the tubercle, and a narrowing of the 
acromiohumeral joint suggesting that possibility of 
impingement.  Right shoulder X-rays revealed mild to moderate 
degenerative changes in the AC joint with slight narrowing of 
the glenohumeral joint but without evidence of buttressing.  
Again, there was narrowing of the acromiohumeral distance 
also suggestive of possible impingement.

Based upon this evidence, the RO granted the Veteran an 
increased evaluation for his postoperative left shoulder 
joint to 10 percent on the basis of a major joint having 
noncompensable restriction in range of motion but with pain 
in accordance with 38 C.F.R. § 4.59, and Diagnostic 
Codes 5003 and 5203.  The Board concurs with this increase to 
10 percent effective from the date first shown on VA 
examination in March 2009.  A higher evaluation than 10 
percent is not warranted, however, because there is certainly 
no left shoulder ankylosis (DC 5200), no limitation of motion 
midway between the side and shoulder level (DC 5201), no 
recurrent dislocation or malunion with moderate deformity (DC 
5202), and no nonunion with impairment of the clavicle or 
scapula (DC 5203).

The RO essentially granted an increase from noncompensable to 
10 percent for the Veteran's right shoulder on the same 
basis, but the Board does not agree that this evaluation was 
correct or sufficient.  The Veteran was noted to have 
recurrent right shoulder dislocations during service, and 
although recurrent dislocations were not shown or supported 
in the initial 2004 VA examination, by the time of the March 
2009 examination, X-ray studies clearly identified mild to 
moderate degenerative changes and joint narrowing and also 
clearly documented the Veteran's reports of recurrent 
dislocation every three months.  It is clear that the Veteran 
is right handed and that the right shoulder would be more 
affected in his employment and occupational pursuits.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 provides that 
infrequent episodes of recurrent dislocation of the 
scapulohumeral joint with guarding of movement during such 
dislocations warrants a 20 percent evaluation for either the 
minor or major arm, so a 20 percent evaluation is certainly 
warranted for the right shoulder effective from the date of 
the March 2009 VA examination.  

No higher evaluation is warranted because recurrent 
dislocations are not shown to be frequent or more often than 
once every three months with guarding of all arm movements.  
Degenerative changes are only noted to be mild to moderate at 
this time.  The next higher 30 percent evaluation is not 
warranted because there is certainly no left shoulder 
ankylosis (DC 5200), no limitation of motion midway between 
the side and shoulder level (DC 5201), and no frequent 
dislocation or malunion with moderate deformity (DC 5202).


ORDER

Entitlement to an initial increased (compensable) evaluation 
for left shoulder recurrent dislocation effective from August 
2003, and in excess of 10 percent from March 2009 is denied.

Entitlement to an initial increased (compensable) evaluation 
for right shoulder recurrent dislocation effective from 
August 2003 is denied, but an evaluation of 20 percent for 
recurrent dislocation effective from March 2009 is granted.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


